DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated February 17th, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “measuring unit”, “film-cutting unit”, “control unit”, and “payment unit” in various claims.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the limitation “configured to provide any type of light selected from the group of . . . “ is unclear and renders the claim indefinite. Specifically, it is unclear if the provided light has to be one of the types from the group, or if the light source has to be capable of every possible choice in the group, as the claim is ambiguous about this. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “configured to provide a light”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 9, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leonard et al. (US 2015/0019389 A1).
Regarding claim 1, Leonard teaches a system for custom manufacturing a film to be temporarily applied to lenses of eyewear, the system comprising: 
	a measuring unit for measuring dimensions of the lenses (See, e.g., at least the camera and light source(s) disclosed in paragraphs [0079]-[0089] which takes a picture to identify the frame shape and thus the lens shapes required); 
	a user-interface for receiving user input pertaining to desired properties of the film (See, e.g., paragraph [0071] which explains that a user can use a GUI to choose various coatings, i.e. films, such as a scratch coating and an AR coating); and 
	a film-cutting unit for cutting the film according to the dimensions of the lenses (See, e.g., paragraph [0150] which explains that there is a manufacturing step where the coating is applied, so there is necessarily a unit that sizes the coating for the lenses to achieve a working end product).
Regarding claim 2, Leonard teaches the device set forth above and further teaches a control unit that is configured to receive the dimensions of the lenses from the measuring system, and transmit to the film- cutting system information pertaining to the dimensions of the lenses (See, e.g., claim 1 of Leonard which explains that a computer controls the process and thus there is necessarily a control unit comprising a CPU or processor that achieves this limitation).
Regarding claim 6, Leonard teaches the device set forth above and further teaches wherein the measuring unit includes at least one camera and at least one light source (See, e.g., paragraphs [0079]-[0089] which explain this).
Regarding claim 9, Leonard teaches the device set forth above and further teaches wherein the control unit includes a processor and a non-transitory memory including computer program code instructions (See, e.g., claim 1 of Leonard which explains that a computer controls the process and thus there is necessarily a control unit comprising a CPU or processor & memory that achieve this limitation).
Regarding claim 12, Leonard teaches the device set forth above and further teaches wherein the light source is configured to provide any type of light selected from the group consisting of: visible light, infrared light, ultraviolet light, and combinations thereof (Note that this limitation is met in light of the 112 rejection above because the light source provides light, and note that the camera operates in the visible spectrum and also meets the limitation this way).
Regarding claim 13, Leonard teaches the device set forth above and further teaches wherein a control unit that is configured to receive the dimensions of the lenses from the measuring system, and transmit to the film-cutting system information pertaining to the dimensions of the lenses (See, e.g., claim 1 of Leonard which explains that a computer controls the process and thus there is necessarily a control unit comprising a CPU or processor that achieves this limitation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3, 4, 7, 10, 11, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (US 2015/0019389 A1) in view of Angerbauer et al. (US 2016/0171596 A1).
Regarding claims 3, 15, and 17, Leonard teaches the device above but lacks an explicit disclosure wherein the device further comprises a tray arranged in the measuring unit for receiving and holding the eyewear therein.
	However, in an analogous spectacle ordering field of endeavor Angerbauer teaches the use of a tray in a measuring unit that can be used to receive and hold eyewear (See, e.g., the platform that the lorgnette 104 is resting on in Fig. 1, and note that the claim does not require the measuring to happen while the spectacles are on the tray, so the ability for a user to put their frames on the surface when the lorgnette is used meets this limitation). 
	It would have been obvious to a person having ordinary skill in the prior art at the effective filing date of the claimed invention to modify the measuring unit of Leonard to include a tray area as taught by Angerbauer for the purpose of having a location to put the frames when a user is not wearing them or inputting various parameters into the GUI. 
Regarding claims 4, 14, 16, 18, and 19, Leonard teaches the device set forth above but lacks an explicit disclosure of a payment unit for receiving payment from a user.
	However, in an analogous spectacle ordering field of endeavor Angerbauer teaches the use of a payment interface to receive payment from a user who has ordered spectacles at the kiosk (See, e.g., payment interface 103 in Fig. 1). 
	It would have been obvious to a person having ordinary skill in the prior art at the effective filing date of the claimed invention to modify the device of Leonard to include a payment interface as taught by Angerbauer for the purpose of being able to complete the transaction in a more compact manner by not requiring a separate physical location external to the device for payment.
Regarding claim 7, Leonard teaches the device set forth above but lacks an explicit disclosure of a touchscreen for receiving input from a user and displaying an output to the user.
	However, in an analogous spectacle ordering field of endeavor Angerbauer teaches the use of a touchscreen in a user interface (See, e.g., Fig. 1 and paragraph [0019] which explains the user interface 102 has a touch screen). 
	It would have been obvious to a person having ordinary skill in the prior art at the effective filing date of the claimed invention to modify the device of Leonard to include a touchscreen as taught by Angerbauer for the purpose of decreasing complexity for the user and simplifying the interface.
Regarding claim 10, Leonard in view of Angerbauer teaches the device set forth above and Angerbauer further teaches wherein the tray includes an eyewear-holding fixture (See, e.g., the sidewalls of the tray area in Fig. 1 which limit the space available on the tray for the spectacles, i.e. fixing them, meeting this limitation). 
	It would have been obvious to a person having ordinary skill in the prior art at the effective filing date of the claimed invention to modify the device of Leonard to include the structure shown in Fig. 1 surrounding the payment interface, user interface, mirror, and various other elements, resulting in a tray with sidewalls limiting the area for a pair of spectacles, as taught by Angerbauer, for the purpose of keeping the spectacles on the intended surface and not letting them fall off.
Regarding claim 11, Leonard in view of Angerbauer teaches the device set forth above and further teaches wherein the measuring unit includes at least one camera and at least one light source (See, e.g., paragraphs [0079]-[0089] which explain this).

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard (US 2015/0019389 A1) in view of Junkins (US 2013/0194538 A1).
Regarding claim 5, Leonard teaches the device set forth above but lacks an explicit disclosure wherein the film is a multilayer film. 
	However, in an analogous lens coating field of endeavor Junkins teaches the use of a temporary multilayer film to be applied to glasses (See, e.g., Fig. 4 which shows the multilayer film and paragraphs [0121]-[0123] which explain this).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Leonard to include a coating as taught by Junkins, for the purpose of having more functionality for the glasses (See, e.g., paragraph [0122] which explains all the various functions the film can have, and note that adding in these options to the coating selection process necessarily gives a user more functionality to choose from). 
Regarding claim 8, Leonard teaches the device set forth above but lacks an explicit disclosure wherein the film is adhered electrostatically to the lenses of the eyewear. 
	However, in an analogous lens coating field of endeavor Junkins teaches the use of a temporary multilayer film to be applied to glasses electrostatically (See, e.g., Fig. 4 which shows the multilayer film and paragraphs [0121]-[0123] which explain this).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Leonard to include an electrostatically applied coating as taught by Junkins, for the purpose of having more functionality for the glasses (Note that being able to remove and reapply the coating necessarily gives the user more functionality than a permanent coating). 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872